Citation Nr: 0004434	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-15 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain and breathing problems, including 
costochondritis, chronic bronchitis, sleep apnea and 
residuals of pneumonia, to include as due to undiagnosed 
illness.  

2.  Entitlement to service connection for a disability 
manifested by generalized joint pain, bursitis of the hips 
and left ischium, and shoulder laxity, to include as due to 
undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by depressed mood, including post-traumatic stress 
disorder, dysthymia, memory loss, temper tantrums and loss of 
concentration, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from May 1988 to May 1992, 
including a period of active duty in support of Operation 
Desert Shield/Storm when he was stationed in the Southwest 
Asia theater of operations from August 1990 to March 1991.  
His military awards include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

A review of the record reflects that the veteran has a claim 
on appeal for bilateral hearing loss, which was denied by the 
RO in February 1996.  The veteran was provided a Statement of 
the Case on the matter that month, and he filed a substantive 
appeal in March 1996.  The fact that the RO forwarded a 
second statement of the case to the veteran in December 1997 
including the issue of service connection for bilateral 
hearing loss, which has not been appealed, is not 
controlling.  The substantive appeal in March 1996 is extant 
and decided below.  


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO erred in not granting the 
benefits sought on appeal for bilateral hearing loss.  He 
contends that during service, he was exposed to noise and has 
difficulty hearing as a result.  

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may be established presumptively for a disorder of 
the nervous system such as a sensorineural hearing loss if 
the disability was manifested to a degree of 10 percent or 
more within one year of service separation. See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

In reviewing any claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury. See Epps v. Gober, 
126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b). See Savage 
v. Gober, 10 Vet. App. 488, 494-498 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that the 
Court of Veterans Appeals (Court) has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology." Id.

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1999).

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service. Hensley v. 
Brown, 5 Vet.App. 155, 159-60 (1993); see also Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992) (38 C.F.R. § 3.385 does 
not prevent a veteran from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service, particularly when there were no audiometric scores 
reported at separation from service).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service." 38 
C.F.R. § 3.303(d).

Here, no hearing complaints or abnormalities were reported 
during service and the veteran does not contend otherwise.  
On audiology examination by VA in January 1998, the veteran 
complained of occasional trouble hearing in background noise.  
He reported the history of noise exposure to tanks and in 
driving trucks from 1988 to 1992 in service.  He also had 
occupational noise exposure as a mechanic.  The examination 
report reflects pure tone thresholds, in decibels, as 
follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 15 10 15 10 10 LEFT 15 15 20 15 
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and 100 percent in the left ear.

The report also reflects that tinnitus was not reported.  The 
diagnosis was hearing within normal limits.  In sum, the 
record does not contain any competent evidence of any hearing 
loss that might be related to service.  In order to well 
ground the claim, competent evidence of a nexus or link 
between current hearing loss and the veteran's active duty 
service is necessary.  Such evidence is absent in this case.  
In the absence of medical evidence linking a current hearing 
loss disability to service, the Board concludes that the 
claim is not well grounded.  Therefore, the benefit sought on 
appeal in this regard must be denied.  

The only indications of record of a current hearing loss and 
a relationship between the claimed disorder and service are 
the veteran's assertions.  However, statements provided by 
the veteran do not constitute "competent medical evidence" 
for purposes of determining whether a claim is well grounded. 
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). As a lay 
person, statements by the veteran standing on their own are 
not sufficient to establish that he currently suffers the 
claimed disorder due to service. See Espiritu v. Derwinski, 2 
Vet App. 492, 494-5 (1992) (lay persons are not competent to 
offer medical opinions).  

The veteran has not presented any medical evidence that his 
claimed bilateral hearing loss is related to service.  
Essentially, at a minimum, the veteran needs objective 
evidence of current hearing loss and a medical opinion that 
it is at least as likely as not that any bilateral hearing 
loss is related to service. Robinette, 8 Vet.App. at 77-78.  
He may apply at any time to reopen his claim with such 
evidence.


ORDER

In the absence of evidence of a well grounded claim, service 
connection for bilateral hearing loss is denied.  


REMAND

The veteran and his representative contend that service 
connection for disabilities manifested by psychiatric 
symptoms, breathing problems and multiple joint pain, to 
include as due to undiagnosed illnesses, is warranted because 
these conditions are the result of the veteran's service in 
the Persian Gulf.  It is maintained that he began having 
chest problems and joint pain while serving in the Persian 
Gulf and that these problems are due to undiagnosed illnesses 
caused by his exposure to oil fumes, smoke, dust, and 
possibly other hazardous substances, and that his psychiatric 
difficulties had their origin in service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110.  Additionally, 
service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001. 38 C.F.R. § 
3.317(a)(1).

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317 (a)(2- 
5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to joint 
pain, and signs or symptoms involving the upper and lower 
respiratory system. 38 C.F.R. § 3.317(b).

A review of the veteran's claims folders reflects that there 
are matters which must be further developed or clarified by 
the RO prior to a decision on the merits of the claims 
presented.  

First, the veteran's service medical records are of primary 
importance in any claim for service connection.  Here, the 
veteran's service records reflect that he complained of a 
sore lung while stationed in Saudi Arabia in December 1990, 
and on another occasion complained of sharp pain in his 
chest, he was also treated for flu like symptoms on several 
occasions.  In addition, a final examination report in April 
1992 reflects that the veteran had had pleuritis, albeit 
without residuals.  In January 1998, one of the veteran's 
treating physicians at VA reported that there was still some 
reproducible chest discomfort with compression of the 
sternum; that the impression was costochondritis; and that 
the first episode of costochondritis occurred in December 
1990 while the veteran was still in the military.  In light 
of the entries in the service medical records and the recent 
report by the treating physician, further examinations of the 
veteran are necessary to resolve questions presented and to 
reconcile any discrepancies in diagnosis.  

Also, the report of the veteran's hospitalization by VA in 
Houston in August 1993 reflects that he had been examined by 
Dr. Miller, who was reported to be an "exposure specialist" 
who had conducted an examination of the veteran.  In March 
1995, the RO requested that the consultant's report be 
obtained, but no response was received then.  When the RO 
later requested the report completed by Dr. Miller from the 
Iowa VAMC in December 1997, the response was that no report 
from Dr. Miller was contained in the file there.  That does 
not mean the report does not exist somewhere else in the VA 
system.  The veteran has been forwarded a general request for 
supporting documentation regarding his claims, but he was not 
specifically asked about the circumstances surrounding his 
examination by Dr. Miller, or where the report might be 
located.  In any event, VA has been apprised that a report by 
an "exposure specialist" may be available.  This document 
would certainly be pertinent to the claims based on service 
in the Persian Gulf and undiagnosed illness.  Additional 
action must be completed to determine finally whether the 
report is available or not.  In this regard, it is noteworthy 
that a treatment report dated June 17, 1993, reflects that 
the veteran had been through the VA system and had been 
worked up extensively for what the veteran described as 
"Persian Gulf Syndrome."  Reportedly, the work up had 
included multiple tests and blood work, and that the veteran 
had had a lymph node biopsy as part of the process.  The 
veteran is being requested to provide information regarding 
all medical treatment since service in order to ensure that 
the medical evidence is complete for review by VA clinicians 
and adjudicators.  

Also, when the veteran had a psychiatric examination by VA in 
March 1994, there were diagnoses of probable major depressive 
disorder, currently in remission, and PTSD, by history.  The 
examiner noted that the veteran first developed symptoms 
within the last three years; that he had been treated for 
eight months; that he had taken Valproic Acid with a decline 
in symptoms; and that he appeared to meet the criteria for 
major depressive disorder, but that this was somewhat 
complicated by his Desert Storm syndrome in that people with 
the syndrome will often note episodes of low energy, as well 
as multiple somatic complaints.  

When the veteran had a psychiatric examination by VA in 
January 1998, although his claims files were available to the 
examiner and the examination was directed to whether he had 
PTSD, there is no mention of any events which occurred during 
service in the report of examination even though the 
veteran's symptoms included having nightmares and awakening 
in a cold sweat yelling.  Although upon further request, the 
examiner clarified in an August 1998 statement that PTSD was 
not shown, that the veteran's fatigue was secondary to 
dysthymia, and that the veteran's symptoms dated back to 
1993-1994 and he was discharged in 1992, no specific reasons 
were given for the finding that he did not have PTSD.  
Especially in light of the fact that no data was reported 
regarding possible stressor exposure during service in the 
January 1998 examination report, it is the judgment of the 
Board that the veteran should have an examination by a board 
of psychiatrists to determine the precise nature of any 
psychiatric disability present and to determine specifically 
whether or not he has PTSD .  

Also, effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities. 61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV). 61 Fed Reg. 52,700 (1996), now codified 
at 38 C.F.R. §§ 4.125-4.130).  The new diagnostic criteria 
are sufficiently different from those in effect prior to 
November 7, 1996, that the RO and the Board are required to 
evaluate the veteran's claim for service connection for 
acquired psychiatric disability, including PTSD, by applying 
the diagnostic criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996 (DSM-III), as well as 
in accordance with the revised criteria that became effective 
on that date. The veteran's claim has been active since prior 
to the implementation of the new criteria.  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial review has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  

It is the judgment of the Board that the veteran should be 
afforded further examinations regarding the claims presented 
prior to a decision on his appeal.  Also, in a recent 
decision, the Court held that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  The 
Court further held that a remand by the Court or the Board 
imposes upon the Secretary of Veterans' Affairs a concomitant 
duty to ensure compliance with the terms of the remand, 
either personally or as [] "the head of the Department." 38 
U.S.C.A. § 303 (West 1991). Further, the Court stated that 
where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance. 
Stegall v. West, No. 97-78 (U.S. Vet. App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Based upon the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should request that the 
veteran provide specific names, 
addresses, and approximate dates of 
treatment for all private or VA health 
care providers from whom he has received 
treatment for any claimed disability 
since service.  In addition, the veteran 
should be asked to provide specific data 
regarding any examination(s) by Dr. 
Miller noted in the report of his 
hospitalization at VAMC Houston in August 
1993.  The full name, address, and 
approximate dates of examination or 
treatment by Dr. Miller should be 
provided.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured, especially any prepared by Dr. 
Miller.  The veteran should be advised 
that submitting data as complete as 
possible could help him establish service 
connection or other benefit entitlement.  
If any requests for treatment records are 
to no avail, the reason why should be 
documented in the veteran's claims 
folders.  Regardless of any response from 
the veteran, the RO should obtain copies 
of all clinical records pertaining to 
medical or psychiatric treatment of the 
veteran by VA.  

2.  The RO should ask the Army Reserve 
Personnel Center (ARPERCEN), St. Louis, 
Missouri, to conduct a further search for 
additional service medical and 
administrative records of the veteran, 
including his DA Form 20 and 201 file.  
The RO should ask ARPERCEN to provide any 
unit histories or casualty reports for 
the veteran's unit.  

3.  The RO should again ask the veteran 
to provide specific facts about the units 
to which he was assigned and any 
"stressor" to which the veteran has 
referred or any specifics about the 
"stressors" he now alleges that he 
"reexperiences."  Specifics include 
matters such as dates, places, units of 
assignment, and the names of other 
individuals who were killed or wounded 
and the units to which they were 
assigned, if different from the 
veteran's.  

4.  Thereafter, a description of the 
veteran's "stressor" stories, including 
any and all responses received to the 
stressor development letters, all 
histories of trauma provided by the 
veteran during medical examination and 
treatment, and any portions of this 
Remand decision which summarize the 
veteran's stressor stories or service 
administrative records, together with a 
copy of the veteran's DD Form 214, and 
his complete service administrative 
records (DA-20 and 201 file) for his 
period of active service from July 28, 
1991 to January 22, 1992, including his 
service in the Southwest Asia theater of 
operations, should be forwarded to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, for verification of 
the stressor stories.  Any unit histories 
or casualty reports for the veteran's 
units should be requested.  If USASCRUR 
requests additional or clarifying 
information other than that already 
requested, all such information should be 
promptly obtained and provided.  

5.  The RO should then arrange for a 
special VA psychiatric evaluation by a 
panel of two psychiatrists who are 
qualified to evaluate and diagnose PTSD 
and who have not previously examined or 
treated the veteran.  The claims files 
and a complete copy of this portion of 
the Remand order must be made available 
to and be reviewed by the examiners prior 
to their examinations.  The psychiatric 
examinations are to be conducted in 
accordance with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and a complete 
psychological test battery should be 
administered and reviewed by the 
examining psychiatrists prior to their 
examinations.  The examiners should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present, and 
reconcile conflicting diagnoses.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiners are hereby notified that 
only the verified history reported by 
USASCRUR, or detailed in the service 
medical, personnel and administrative 
records, or specifically verified by the 
RO, may be relied upon.  If the examiners 
believe that PTSD is the appropriate 
diagnosis, he or she must each specify 
the evidence relied upon to determine the 
existence of the stressors and 
specifically identify which stressor(s) 
detailed in the USASCRUR report; the 
service medical, personnel and 
administrative records; or verified by 
the RO is (are) responsible for that 
conclusion.  The examiners should provide 
detailed information about all 
psychiatric diagnoses identified with 
comment on their relationship, if any, to 
the veteran's service.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

6.  The veteran should also be provided a 
VA pulmonary examination to determine the 
current nature and extent of any 
respiratory disability, including any 
disability manifested by chest pain and 
breathing problems, including 
costochondritis, chronic bronchitis, 
sleep apnea and residuals of pneumonia, 
to include as due to undiagnosed illness.  
The claims folders, including the service 
medical records, must be made available 
to the examiner and be reviewed prior to 
the examination.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The 
examining physician should be asked to 
state an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any pulmonary 
disability found present has its etiology 
with any symptoms during service, 
including complaints of chest pain or 
soreness, or as a residual of pleurisy 
noted in the service medical records.  A 
complete rationale for all opinions 
expressed must be provided, and all 
evidence relied upon must be specifically 
cited.

7.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the current nature and extent of any 
disability manifested by generalized 
joint pain, bursitis of the hips and left 
ischium, and shoulder laxity, to include 
as due to undiagnosed illness.  The 
claims folders, including the service 
medical records, must be made available 
to the examiner and be reviewed prior to 
the examination.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The 
examiner is requested to discuss the 
etiology of each disability shown 
present, if possible.  A complete 
rationale for all opinions expressed must 
be provided, and all evidence relied upon 
must be specifically cited.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric panel report requested herein 
to verify that the examiners reviewed the 
medical history contained in the claims 
folder, including the service medical 
records, and that any diagnosis of PTSD 
was based on the USASCRUR report, or the 
verified record history contained in the 
service medical, personnel and 
administrative records, and/or verified 
by the RO.  If the examiners, or either 
of them, relied upon a history which was 
not verified, that examination report 
must be returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the report(s) of VA examinations do 
not affirmatively reflect that the 
examiners have reviewed the veteran's 
claims file, such examination report(s) 
is/are inadequate and appropriate 
corrective action should be implemented 
prior to returning the case to the Board.

9.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service connection for a disability 
manifested by chest pain and breathing 
problems, including costochondritis, 
chronic bronchitis, sleep apnea and 
residuals of pneumonia, to include as due 
to undiagnosed illness; entitlement to 
service connection for a disability 
manifested by generalized joint pain, 
bursitis of the hips and left ischium, 
and shoulder laxity, to include as due to 
undiagnosed illness; and entitlement to 
service connection for a disability 
manifested by depressed mood, including 
post-traumatic stress disorder, 
dysthymia, memory loss, temper tantrums 
and loss of concentration, to include as 
due to undiagnosed illness, in light of 
the additional evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these claims.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

